Citation Nr: 0738486	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  06-26 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; N.C.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran served in the Army National Guard (ANG) from 
February 1977 to February 1983.  Pertinent to this appeal, he 
had verified active duty for training (ACDUTRA) from May 31, 
1980, to June 14, 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Louisville, Kentucky.  The veteran testified 
before the undersigned Acting Veterans Law Judge in August 
2007; a transcript of that hearing is associated with the 
claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has carefully reviewed the evidence of record and 
regrets that further development, with ensuing delay, is 
necessary because VA has not completed its duty to assist 
under the Veterans Claims Assistance Act (VCAA).  
Specifically, there appears to be outstanding treatment 
records related to veteran's claim on appeal.  

The veteran submitted a VA Form 21-4142 in December 2004 
which lists a number of medical facilities and providers that 
treated his claimed back disability.  Pertinent to this 
remand, the veteran indicated that he received treatment from 
Dr. Ricky Collis and University Orthopedic Clinical Services, 
Inc.  In February 2006, the veteran submitted a supplemental 
list of additional medical providers and facilities.  The 
February 2006 letter noted that the information regarding 
these providers and facilities was provided by the Social 
Security Administration (SSA).  

A review of the record reveals that the RO made sufficient 
attempts to obtain records from those providers and 
facilities identified in the veteran's February 2006 
statement.  Unfortunately, negative responses were received 
from many of the treatment facilities and providers 
indicating that the veteran's records were no longer 
available.  With respect to the providers identified by the 
December 2004 VA Form 21-4142, the Board observes that a 
request for records was sent to 
Dr. Collis in January 2005.  No reply was received and no 
second attempt was made to obtain these records.  The record 
fails to reveal any attempts to obtain treatment records from 
University Orthopedic Clinical Services, Inc.

According to 38 C.F.R. § 3.159(c) (2007), VA has a duty to 
assist veterans in obtaining Federal and private records 
which may be pertinent to their claim.  Regarding private 
treatment records, VA must make "reasonable efforts" to 
obtain such records.  38 C.F.R. § 3.159(c)(1) (2007).  
Moreover, at least one follow up request is required unless 
evidence is received indicating that the records sought do 
not exist or that a follow up request would be futile.  Id.  

In the case of records from University Orthopedic Clinical 
Services, Inc., there is no indication that any effort has 
been made to obtain these records.  As such records may be 
relevant to the current claim on appeal, the Board finds that 
a remand is necessary.  A remand is also warranted with 
respect to the outstanding Dr. Collis treatment records 
identified by the veteran.  Although one request was made for 
these records, there is no indication in the claims folder 
that these records do not exist or that a follow up request 
would be futile.  Therefore, the Board concludes that this 
appeal should be remanded to allow the agency of original 
jurisdiction (AOJ) an opportunity to make at least one follow 
up attempt to obtain these outstanding treatment records.  

Although the Board finds that the RO made sufficient attempts 
to obtain records identified in the veteran's February 2006 
letter, it notes that the veteran indicated that such records 
were associated with an SSA disability determination claim.  
Moreover, associated with the claims folder is an August 2001 
SSA decision granting disability benefits for "a back 
condition and emotional problems."  There is also evidence 
of record that the veteran was previously denied SSA 
disability benefits.  See SSA Data Inquiry dated September 
2003.  

In light of these circumstances, it stands to reason that the 
outstanding treatment records identified by the veteran in 
February 2006, although no longer available from the private 
providers themselves, are likely associated with an SSA 
disability determination file.  The Court of Appeals for 
Veterans Claims (Court) has held that SSA records cannot be 
unilaterally deemed irrelevant by VA because the possibility 
that such records contain relevant evidence pertaining to 
etiology cannot be foreclosed absent a review of these 
records.  See Quartuccio v. Principi, 16 Vet. App. 183, 187-8 
(2002).  In the present case, the veteran's SSA records 
contain evidence pertaining to treatment for his claimed back 
disability.  Therefore, the Board must remand this appeal to 
obtain these records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any SSA disability 
benefit determinations as well as any 
copies of the records on which such 
determinations were based.  

2.  Obtain outstanding treatment records 
pertaining to the veteran's claimed back 
disability from Dr. Collis and University 
Orthopedic Clinical Services, Inc.  If 
possible, use the release form and 
information provided by the veteran in 
December 2004.  Otherwise, contact the 
veteran for a new release.  

3.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



